UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-2644



JOHN H. MURPHY,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. James K. Bredar, Magistrate Judge. (CA-
99-471-AW)


Submitted:   June 13, 2000                 Decided:   July 25, 2000


Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Shea, WILLONER, CALABRESE & ROSEN, P.A., College Park,
Maryland, for Appellant. Lynne A. Battaglia, United States Attor-
ney, Allen F. Loucks, Assistant United States Attorney, Arthur J.
Fried, General Counsel, Charlotte J. Hardnett, Principal Deputy
General Counsel, James A. Winn, Associate General Counsel, Char-
lotte M. Connery-Aujla, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John H. Murphy appeals the magistrate judge’s order denying

Murphy’s motion for summary judgment, granting the Commissioner’s

motion for summary judgment, and upholding the Commissioner’s de-

nial of Murphy’s application for disability insurance benefits and

supplemental security income.* On appeal, Murphy contends that the

administrative law judge erred in relying on the testimony of a

vocational expert as to the types of work Murphy could perform.   We

have reviewed the briefs and the administrative record and find

that substantial evidence supports the Commissioner’s decision de-

nying benefits.   See 42 U.S.C.A. § 405(g) (West Supp. 2000); Coff-

man v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987).    Accordingly, we

affirm on the reasoning of the magistrate judge.     See Murphy v.

Apfel, No. CA-99-471-AW (D. Md. Oct. 8, 1999).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




     *
       The parties consented to jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).


                                  2